NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

OSCAR ARMANDO RAMIREZ-                            No. 08-71169
RAMOS,
                                                  Agency No. A098-492-131
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Oscar Armando Ramirez-Ramos, native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and de

novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th

Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s finding that the threats Ramirez-

Ramos received from gang members do not rise to the level of persecution. See

Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000). Substantial evidence also supports

the agency’s finding that Ramirez-Ramos failed to establish past persecution or a

well-founded fear of future persecution on account of a protected ground. See

Elias-Zacarias, 502 U.S. at 483-84; Parussimova v. Mukasey, 555 F.3d 734, 740-

41 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground represent

‘one central reason’ for an asylum applicant’s persecution”); see also Santos-

Lemus v. Mukasey, 542 F.3d 738, 745-47 (9th Cir. 2008) (harm suffered as part of

“general criminality and civil unrest” and for “economic and personal reasons” was

not persecution on account of membership in a particular social group or on

account of a political opinion).

      Because Ramirez-Ramos failed to meet the lower burden of proof for

asylum, it follows that he has not met the higher standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                          2                                      08-71169
      Substantial evidence also supports the agency’s denial of CAT relief because

Ramirez-Ramos has not established it is more likely than not that he will be

tortured if returned to El Salvador. See Wakkary v. Holder, 558 F.3d 1049, 1067-

68 (9th Cir. 2009).

      Ramirez’s contention that the BIA violated his due process rights by not

providing a reasoned decision lacks merit because the BIA adopted the IJ’s

reasoned, seven-page decision. See Abebe v. Gonzales, 432 F.3d 1037, 1039 (9th

Cir. 2005) (en banc) (“[W]hen ‘the BIA adopts the decision of the IJ, we review

the IJ’s decision as if it were that of the BIA.’”); cf. Garcia-Martinez v. Ashcroft,

371 F.3d 1066, 1078-79 (9th Cir. 2004) (BIA’s streamlining procedure does not

violate due process because the court reviews the IJ’s decision as the final agency

decision).

      PETITION FOR REVIEW DENIED.




                                           3                                     08-71169